Case 1:21-cv-02390-KMT Document 1-2 Filed 09/03/21 USDC Colorado Page 1 of 3




 DISTRICT COURT, PUEBLO COUNTY, COLORADO
 501 N. Elizabeth St                     DATE FILED: August 25, 2021 1:47 PM
 Pueblo, Colorado 81003                  FILING ID: B8B348823689E
                                         CASE NUMBER: 2021CV30286
 Plaintiff: Terri Wallace

 v.

 Defendants: Family Dollar Stores of Colorado, LLC, and        ▲ COURT USE ONLY ▲
 MC Equity LLC
 Attorney for Plaintiff:                                     Case No.2021CV030286
 Hassler Law Firm, LLC
 Stephen M. Johnston #34307                                  Div.: 405              Ctrm:
 616 West Abriendo Ave.
 Pueblo, CO 81004
 Phone: (719) 544-2929 Fax: (719) 544-1067
 E-Mail: Stephen.Johnston@hasslerlegal.com

                         PLAINTIFF’S AMENDED COMPLAINT


       COMES NOW, the above-named Plaintiff, by and through her attorneys, Hassler Law
Firm, LLC., and for Plaintiff’s Amended Complaint, states as follows:

                             I.      VENUE AND JURISDICTION

       1.     At all relevant times herein, the Plaintiff was a resident of Pueblo County,
              Colorado.

       2.     Upon information and belief, at all relevant times herein, the Defendant, Family
              Dollar Stores of Colorado, LLC (Family Dollar) is a corporation licensed by the
              state of Virginia doing business in the state of Colorado.

       3.     Upon information and belief, at all relevant times herein, the Defendant, MC
              Equity, LLC (MC Equity) is a corporation licensed by the state of Texas doing
              business in the State of Colorado.

       3.     All acts referred to herein, unless specified otherwise, occurred within the County
              of Pueblo, State of Colorado.

       4.     Venue for this action is proper in Pueblo County, Colorado, pursuant to Rule 98
              of the Colorado Rules of Civil Procedure.

       5.     This Court has subject matter jurisdiction over this matter as a court of general
              jurisdiction.




                                                1
                                                                                         EXHIBIT A
Case 1:21-cv-02390-KMT Document 1-2 Filed 09/03/21 USDC Colorado Page 2 of 3




      6.     Defendant, Family Dollar, transacted business within the borders of the State of
             Colorado.

      7.      In addition, the Defendant, MC Equity owns property in the State of Colorado.
             Therefore, the Court has jurisdiction over this matter pursuant to C.R.S. section
             13-1-124.



                            II.     GENERAL ALLEGATIONS

      8.     The Plaintiff incorporates the allegations in paragraphs one through six as if set
             forth fully herein.

      9.     On or about September 7, 2019, the Plaintiff was a customer at Family Dollar
             Corporation, hereinafter Family Dollar, a discount retail store located at 2639 N.
             Elizabeth St, Pueblo, Colorado 81008. While a customer at Family Dollar, the
             Plaintiff was leaving the establishment and turned west of the exit and tripped and
             fell on the sidewalk due to uneven cement. The Defendant failed to inform the
             public of the dangerous condition that existed on the property and MC Equity
             failed to maintain the property. The Plaintiff’s fall resulted in injuries to the
             Plaintiff.

      10.    The uneven concrete was a hazardous condition of the property.

      11.    As a result of the fall, Plaintiff suffered serious injuries that required medical
             attention, and the Plaintiff suffered damages and losses as a result of her fall.

      12.    The Defendants retained possession and the right to control the area where the
             Plaintiff was injured.

    III.    CLAIM FOR RELIEF – PREMISES LIABILITY PURSUANT TO C.R.S.
                            SECTION 13-21-115.

      13.    Plaintiff incorporates the allegations in paragraphs one through eleven above as if
             set forth fully herein.

      14.    The Defendants owned/controlled the property where the Plaintiff was injured at
             the time of the incident.

      15.    A condition existed on the premises which created an unreasonable risk of injury,
             damages and losses to the Plaintiff.

      16.    The condition in question was one the Defendants knew or reasonably should
             have known of, in sufficient time to have corrected or adequately warned the




                                                2
                                                                                           EXHIBIT A
Case 1:21-cv-02390-KMT Document 1-2 Filed 09/03/21 USDC Colorado Page 3 of 3




               Plaintiff that the condition was there so that the injury could have been prevented,
               and the Defendants failed to do so.

       17.     The Defendants are negligent because they failed to use reasonable care in the
               management and/or maintenance of the premises and property with respect to the
               operation of its business on the premises. In addition, the Defendants failed to
               adequately warn of the dangerous condition.

       18.     The Defendants failed to use reasonable care to protect against the danger on the
               property.

       19.     The Plaintiff has injuries, damages and losses.

       20.     The Defendants negligence was a direct cause of the Plaintiff’s injuries, damages
               and losses.

       21.     The Defendants failure was a cause of the Plaintiff’s injuries, damages and losses.

      WHEREFORE, Plaintiff prays for judgment to be entered in her favor and against the
Defendant as follows:
              a)      Compensatory damages, in a sum to be determined fairly by the trier of
                      fact; and
              b)      Costs, interest as allowable by state law, expert witness fees, and such
                      other and further relief as this Court may deem proper.

       DATED this 25th day of August, 2021.

                                      HASSLER LAW FIRM, LLC


                                      /s/ original signature on file____
                                      Stephen M. Johnston, #34307
                                      Attorneys for Plaintiff

Plaintiff’s address:

2516 West St
Pueblo, CO 81003




                                                3
                                                                                          EXHIBIT A
